Citation Nr: 0906599	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic headaches.

2.  Entitlement to service connection for a low back 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2007, the RO issued a rating decision which denied 
the Veteran's request to reopen a claim of entitlement to 
service connection for a right knee disability.  In March 
2008, the Veteran filed a timely notice of disagreement 
contesting the RO's denial to reopen the claim.  The Veteran 
has not been furnished a statement of the case which 
addresses this issue.

In such cases, under judicial precedent, the appellate 
process has commenced and the Veteran is entitled to a 
statement of the case. See Pond v. West, 12 Vet. App. 341 
(1999); Manlincon v. West , 12 Vet. App. 238 (1999).  
Accordingly, the issue whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a right knee disability must be remanded to 
the RO for proper action as outlined below.  

Finally, the issue of entitlement to service connection for a 
low back disability being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The post-traumatic headaches equate to migraines, with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the maximum 
schedular evaluation available.


CONCLUSION OF LAW

The criteria for disability rating of 50 percent for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

An Evaluation in Excess of 30 Percent for Post-traumatic 
Headaches:

The Veteran was granted service connection for headaches by a 
May 1998 rating decision.  A 10 percent rating was assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304, and it 
was made effective in September 1997.  During the course of 
the appeal, this rating was increased to 30 percent and made 
effective August 23, 1999, the date of his claim for an 
increased rating.  In August 2006, the Veteran again 
requested an increased evaluation for headaches; a February 
2007 rating decision continued the 30 percent evaluation and 
the current appeal ensued.  As such, the issue presented here 
is whether a rating in excess of 30 percent is warranted for 
post-traumatic headaches.

It is noted that the Veteran's post-traumatic headaches were 
originally rated by analogy under DC 8045-9304.  DC 8045 
evaluates brain disease due to trauma; it does not allow for 
a rating in excess of 10 percent under DC 9304 unless multi-
infarct dementia is shown; DC 9304 evaluates dementia due to 
head trauma and provides that such disability be rated 
pursuant to the General Rating Formula for Mental Disorders. 
See 38 C.F.R. § 4.130, Diagnostic Codes 9304, 9440.  In this 
regard, the Board notes that the record does not contain any 
diagnosis or treatment for multi-infarct dementia.  

Most recently, the RO has rated the Veteran's post-traumatic 
headaches under 8045-8100.  Diagnostic Code 8100 provides 
ratings for migraine headaches.  Given the lack of medical 
evidence of multi-infarct dementia (as required under DC 
9403), and considering the well-documented severity and 
frequency of the Veteran's post-traumatic headaches, the 
Board finds that the disability is most appropriately 
evaluated pursuant to DC 8100.  

Under DC 8100, a 30 percent rating is assigned for migraine 
headaches when a veteran has characteristic prostrating 
attacks averaging once per month over last several months; 
while a 50 percent rating is assigned for migraine headaches 
when a veteran has very frequent completely prostrating 
headaches with prolonged attacks that are productive of 
severe economic inadaptability. 

The Veteran contends that his headaches are more severe than 
they are currently rated.  Having reviewed the record, the 
Board finds that the evidence is in relative equipoise, and 
that a 50 percent rating is supportable.  This is the maximum 
schedular rating available for migraine headaches pursuant to 
Diagnostic Code 8100.

The record shows that the Veteran was examined by VA in 
December 2006.  Medical records and the Veteran's claims file 
were reviewed.  The Veteran reported that his headaches were 
severe in nature, and unresponsive to treatment.  He further 
complained of daily episodes, with photophobia, phonophobia, 
and visual auras followed by a throbbing headache.  It was 
noted that he had to go to a quiet room until the episodes 
subsided.  The Veteran reported that when he was working, the 
headaches caused increased absenteeism due to pain.  The 
diagnosis was post-traumatic stress headaches, which the 
examiner determined severely affected the Veteran's usual 
daily activities.  

The record also contains VA outpatient treatment notes 
through September 2007, which document numerous complaints 
of, and treatment for post-traumatic stress headaches.  A 
March 2007 VA record noted subjective complaints of a 
radiating headache that had been ongoing for a period of 2 
weeks.  The Veteran reported that he was unable to work due 
to the pain.  Other clinical notes from December 2006 refer 
to unsuccessful treatment of the migraines through 
medication.  A May 2007 MRI revealed indicators of multiple 
sclerosis or vasculitis; there were no findings of dementia 
noted.  The clinical history reported at that time cited a 
"chronic worsening" of intractable headaches, which were 
occurring on a daily basis, up to three times a day.   

At his November 2008 hearing, the Veteran testified that his 
headaches occurred as frequently as three times a day and 
lasting hours at a time.  He further testified that the 
headaches were accompanied by photosensitivity, sharp, 
throbbing pain, and that they required bed rest.  The Veteran 
reported that he was unable to work, in part, due to the 
migraines and other service-connected disabilities.  In this 
regard, the Board notes that the Veteran is competent to 
report symptoms because this requires only personal 
knowledge, as it comes to him through his senses. Layno v. 
Brown, 6 Vet. App. at 470.  The Board also deems the 
Veteran's testimony to be credible, and finds no reason to 
doubt his reported symptomatology.  Indeed, his reported 
symptoms are consistent with contemporaneous medical evidence 
of record.  

A longitudinal review of the evidence of record persuades the 
Board a 50 percent evaluation is warranted for the symptoms 
associated with the Veteran's service-connected post-
traumatic headaches under diagnostic code 8100.  The 
Veteran's statements concerning the severity and frequency of 
the headaches are credible in light of the evidence of 
record.  The headaches described by the Veteran occur 
frequently and are prostrating, requiring him to rest in a 
darkened room.  They are also shown to interfere with his 
ability to pursue and maintain employment.  Thus, the Board 
finds that the evidence supports a grant of a 50 percent 
disability rating for migraine headaches, which is the 
maximum schedular rating provided for the disability.  38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2008).  
Accordingly, any deficiency in VA's duty to notify and assist 
the Veteran is harmless.  See 38 U.S.C.A. § 5103, 5103A; 38 
C.F.R. § 3.159 (2008).

Other Considerations: 

It is again noted that the maximum schedular rating for 
migraines is 50 percent under Diagnostic Code 8100.  As 
indicated previously, the only other diagnostic code 
pertaining to headaches provides a maximum evaluation of 10 
percent, absent findings of multi-infarct dementia, under 
Diagnostic Code 8045, and there is no evidence of multi-
infarct dementia.  The rating schedule, thus, does not 
provide for an evaluation in excess of the currently assigned 
50 percent for the service- connected disability.  A higher 
evaluation would only be available on an extraschedular 
basis.  Disabilities will ordinarily be rated in accordance 
with the rating schedule. 38 C.F.R. § 3.321(a)-(b).  The 
evidence shows that the Veteran is no longer working, self 
reportedly due to both headaches and other service-connected 
disabilities.  However, it is also noted that the schedular 
criteria for migraines under Diagnostic Code 8100 already 
contemplates economic adaptability.  

In sum, the weight of the evidence is in favor of the 
Veteran's claim for a 50 percent disability evaluation for 
post-traumatic headaches. See Gilbert, supra. 


ORDER

Entitlement to a rating of 50 percent for post-traumatic 
headaches is granted, subject to controlling regulations 
regarding the payment of monetary benefits.


REMAND

As noted above, the Veteran has filed a notice of 
disagreement with the originating agency's August 2007 rating 
decision, which, in pertinent part, denied the Veteran's 
request to reopen a claim of entitlement to service 
connection for a right knee disability.  As the Veteran has 
not been provided a statement of the case in response to the 
notice of disagreement, a remand is required for the issuance 
of a statement of the case on this issue.  See Manlincon, 
supra. 

With respect to the claim of entitlement to service 
connection for a low back disability, the record demonstrates 
that the Veteran was involved in motor-vehicle accident while 
on active duty in February 1993.  The Veteran contends that 
he has a chronic back disability as a result of the injuries 
sustained in that accident.  Indeed, the record demonstrates 
that the Veteran suffered musculoskeletal trauma to his 
entire right-side, back, shoulder, and leg.  A hospital 
report from the time of the accident indicates that the 
Veteran expressly reported having back pain.  However, a 
February 1993 X-ray of the cervical spine revealed no acute 
fractures or abnormalities and separation examination was 
normal.  Post-service VA outpatient clinical records from 
November 2000 through December 2006 show continued complaints 
of and treatment for chronic low back pain.  In addition, at 
his November 2008 hearing, the Veteran testified that he 
currently experiences low back pain and muscle spasms; he is 
treated at a VA facility for such symptomatology.

Given the evidence as outlined above, the Board finds that 
additional development of the medical record is required 
pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, the Board 
finds that the Veteran is competent to state that he 
experienced back pain during service that has continued since 
then and is the same type of pain that he complained of post-
service. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology). Based on his testimony and the 
medical evidence showing the presence of back pain during 
service and treatment for chronic back pain after discharge 
from service, the Board finds that VA is required to provide 
the Veteran with a medical examination and to request a 
medical opinion as to whether the current complaints of back 
pain are causally related to service. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran and 
his representative, if any, with a 
statement of the case addressing the issue 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
right knee disability.  The Veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over this 
issue, a timely substantive appeal must be 
filed. 38 C.F.R. § 20.202 (2008).  If, and 
only if, the Veteran perfects the appeal 
as to this issue, the case must be 
returned to the Board for appellate 
review.

2.  The RO should obtain from the 
Tallahassee, FL, VAMC all pertinent 
records of evaluation and/or treatment 
from September 2007 to the present.

3.  After all available records, if any, 
are associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA orthopedic examination of his 
back by an appropriate physician, at a VA 
medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current back disability(ies).  With 
respect to each diagnosed disability, the 
orthopedic examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) that the 
disability(ies) is/are medically related 
to service, to particularly include 
complaints noted in February 1993 (i.e., 
date of the motor vehicle accident in 
which the Veteran was involved). 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


